DETAILED ACTION
This Office Action is in response to Applicant’s application 16/960,096 filed on July 6, 2020 in which claims 1 to 15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on July 6, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on December 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    697
    593
    media_image1.png
    Greyscale
Regarding claim 1, the prior art fails to disclose the device of claim 1  wherein a connection bridge region is provided with an isolation structure layer for cutting off an organic emitting layer and a cathode in the connection bridge region. 

    PNG
    media_image2.png
    608
    691
    media_image2.png
    Greyscale
Examiner opines that U.S. 2018/0090699 (Shin) is the most fairly representative prior art.  Regarding claim 1, Shin discloses at annotated Figure 2 and 7 a display substrate, comprising,  a base substrate  540 [0031],  a plurality of pixel island regions, 112 [00 24], distributed in an array, as shown, and spaced apart from each other,  as shown, a plurality of aperture regions, i.e., openings 116 [0024], and  connection bridge regions, 114 [0024], located between the pixel island regions and the 
Regarding claim 12 the prior art fails to disclose the method of claim 12 wherein the organic emitting layer and the cathode in the connection bridge region are cut off by the isolation structure layer.
Claims 2-11 and 13-15 depend directly or indirectly on claims 1 or 12 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E. Schoenholtz/Primary Examiner, Art Unit 2893